In an action to recover rent pursuant to an agreement, plaintiff appeals from stated portions of a judgment of the Supreme Court, Rockland County, dated July 16, 1974 and made after a nonjury trial, making certain declarations and awarding plaintiff a monetary recovery. Judgment modified, on the law and the facts, by striking therefrom paragraphs numbered "2”, "3”, "8”, "9” and "20” and the final *571decretal paragraph thereof. As so modified, judgment affirmed insofar as appealed from, without costs, and the case is remanded to the trial court for further findings and a new determination not inconsistent herewith and for the entry of an appropriate amended judgment. Plaintiff is entitled to rent increases based on the increase in the fee charged per camper by defendant in 1969 over that charged by defendant in 1964 and on the increase in the amount of maintenance coste of plaintiff during that period. The increase in maintenance is to be calculated from the following items: (1) half the increase in real estate taxes and insurance; and (2) the increase in the cost of labor, materials, utilities and other services necessary to operate the camp in 1969 in the same manner in which it was maintained and operated in 1964. The increase in costs for ground care, repairs and maintenance is to be included only to the extent that such costs were for the benefit of the property used by defendant or were necessitated by defendant’s use. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.